Title: James Madison to Thomas Jefferson Randolph, 16 September 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                 Sepr. 16. 1830
                            
                        
                        
                        Yours of the 13th. was recd yesterday afternoon. You rightly inferred my concurrence in the temporary apt.
                            of a Tutor and I doubt not you have done right in the choice made. Mr. Hervé, whose pre[f?]erence is well attested could
                            not otherwise, it seems be secured than by postponing a permanent appt. for the present [?]. Docr. Blatterman, preferring
                            an oral to a written communication with me, called on me on Sunday and hurried back, to open his lectures the next morning. He
                            appeared very apprehensive of collisions with the Tutor, or of [some] an arrangement that might degrade him. Nothing passed
                            between us worth repeating.
                        I have always been aware of the difficulty as well as importance of defining the respective duties of the
                            Profr. & Tutor with such precision as would preserve harmony, and avail the department of the useful capacities of
                            both; especially if there should be a temper in either not favorable to the object.
                        The duties of the two Officers may be divided between them according to the progress made by the Students,
                            that is, as formed into the Junior & Senior classes, or by an allotment of the several languages, according to the
                            comparative knowledge of them by the Professor & Tutor, or by a rule, partaking of both those modes.
                        An assignment of the Senior class to the Professor, and the Junior to the Tutor, is the most simple in itself,
                            and corresponds with the relation between the Teachers, but does not accord altogether with a main view in providing a
                            Tutor for a language native to him & not to the Professor.
                        An exclusive allotment of the several languages, according as they might be best understood by the P. or the
                            T. would be equivalent to making 2 professors, and would require a more accurate & certain comparison, with
                            respects to some of the languages, claimed by both, than might be easily  made.
                        The best course perhaps will be to assign the Junior Class, to the Tutor, and the Senior to the Professor,
                            with the exception, in favor of the Tutor, as to his native language or the languages he pronounces as a native, in which
                            may he instruct the Students without a distinction of classes. Having no knowledge whatever of Colonna’s linguist talents,
                            and unable to decide on those of Blattermans, beyond his known intimacy with the German both as pronounced &
                            written, I cannot undertake to apply the rule I suggest. This can be much better done by yourself & Genl. Cocke,
                            with the aids on the spot, and with the casual aid of any visitor that may be in the way; particularly Mr. Cabell, who is
                            occasionally in Charlottesville, & Mr. Johnson who is I believe not yet to return to Richd. through
                            Charlottesville.
                        You will observe that altho’ the appointment of a Tutor in this case is to be made by the authy of the Board,
                            not by the P[rofessor] yet the specific duties to be performed by him, are to be [as] signed by the Profr. with the
                            approbation of the Executive. This consideration inculcates a moderate tone on the p[art] of the Tutor, and may aid in
                            reconciling th[e] Professor to the loss of importance in other respects. He wi[ll] retain his lectures on Modern Hist
                            & Geogy, to which is added, what he regards as a new duty, and ought to feel a special dignity: the instruction of
                            the Senior Classes in th[e] Literature of the countries whose languages they study. This is [a] task which such a Tutor as
                            Hervé, and for aught I know, Co[lonna] also may be more capable of as to his native Country at least, [than] the
                            Professor.
                        Besides the division of the duties, the hou[rs] & order of lectures by the P. & T. may
                            require an arrangement which it may be better to settle for the parties, than to hazar[d] a jar between them on the subject.
                        Considering the danger of these jars, perhaps it [wd] be a good preliminary to any final arrangemt. of the
                            duties or even any discussions between the parties [to] converse with both separately, and to try correcting wr[ong]
                            impressions in either; prepare them for the decisions you have f[ound necessary.]
                        Finding by y[our letter] that you & Genl. Coc[ke] wished for my views of [the matters before] the
                            depending ca[use?] I have thrown out such [views or] ideas as occurre[d to] me. But I submit them entirely to yr. better
                            judgt. & Shall learn the course opted by you, whatever it be with entire confidence in the justness of it
                        
                            
                                
                            
                        
                    